Citation Nr: 0200947	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  95-20 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for nasal problems 
claimed to be a residual of injury during in-service root 
canal surgery.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1964 to 
February 1966.  

The matter currently on appeal comes the Board of Veterans' 
Appeals (Board) from a May 1994 rating decision that denied 
service connection for a deviated nasal septum.  The veteran 
appealed by filing a June 1994 notice of disagreement; in 
September 1994, the RO issued a statement of the case.  

During a hearing before an RO hearing officer in November 
1994, the veteran's testimony revealed that his claim of 
entitlement to service connection for a deviated nasal septum 
was, in essence, the same as an earlier claim for post-
operative residuals of nose and left cheek surgery with 
recurrent infection; this claim previously had been denied 
but (as explained herein) no appeal.  Accordingly, the RO 
recharacterized the issue on appeal essentially as reflected 
on the title page of this decision.  

Because the veteran's contentions offered during his November 
1994 RO hearing were later reduced to writing and 
incorporated into the record in the form of a written 
transcript, the transcript of that hearing has been accepted 
as his substantive appeal.  See Tomlin v. Brown, 5 Vet. 
App. 355 (1993).

In April 1999, the Board remanded the claim so that the 
veteran could have a hearing before a member of the Board at 
the RO.  Such a hearing was held, in June 2000, before the 
undersigned Board Member.  The claim was again remanded to 
the RO in August 2000 for consideration of additional records 
received.  As the RO has continued the denial of the claim, 
the claim has been returned to the Board for further 
appellate consideration.  



FINDINGS OF FACT

1.  In May 1975, the RO denied the veteran's claim for 
service connection for postoperative residuals of nose and 
left cheek surgery with recurrent infection; the veteran did 
not initiate an appeal of this denial.  

2.  New evidence associated with the claims file since May 
1975 is so significant that it must be considered to fairly 
decide the merits of the claim for service connection for 
residuals of a claimed in-service injury.


CONCLUSIONS OF LAW

1.  The RO's May 1975 decision denying service connection for 
postoperative residuals of nose and left cheek surgery with 
recurrent infection is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  

2.  New and material evidence to reopen the claim for service 
connection for nasal problems claimed as due to injury during 
in-service root canal surgery has been presented.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (henceforth, 'VCAA'), which contains revised 
notice provisions, and additional requirements pertaining to 
the VA's duty to assist.  See Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified, as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)).  
The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  
Pertinent regulations that implement the Act (but, with the 
possible exception of the provision governing claims to 
reopen on the basis of new and material evidence, do not 
create any additional rights) recently were promulgated.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Except as 
otherwise noted, these regulations also are effective from 
November 9, 2000.  

For the reasons explained below, the Board finds that all 
notification and development action on the petition to reopen 
has essentially been accomplished, and that this claim is 
ready to be considered.  

The record reflects that the RO has previously considered and 
denied the veteran's claim for residuals of in-service root 
canal surgery.  After reviewing the veteran's service medical 
records, in a May 1975 rating decision, the RO denied 
entitlement to service connection for postoperative residuals 
of nose and left cheek surgery with recurrent infection.  The 
veteran did not initiate an appeal of  the May 1975 denial.  

In February 1994, the veteran filed a claim for service 
connection for a deviated nasal septum.  In a May 1994 rating 
decision, the RO denied the claim.  He filed a timely notice 
of disagreement, initiating this appeal.  The RO subsequently 
recognized that the claim was essentially the same as a 
previously filed claim, and re-characterized the claim as a 
petition to reopen.

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal of this 
issue.  

As the veteran did not initiate an appeal of the May 1975 
denial, the decision is final as to the evidence then of 
record, and may only be reopened if new and material evidence 
is added to the record.  See 38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156, 20.302. 20.1103 (2001).  

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156 
(2001).  If the evidence is determined to be both new and 
material, VA reopens the claim and evaluates the merits after 
ensuring that the duty to assist has been fulfilled.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992

The Board points out that 38 C.F.R. § 3.156, which sets forth 
the standard for reopening of previously-denied claims, has 
recently been modified.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.156(a)).  
However, these changes are only prospectively applicable to 
claims filed on or after August 29, 2001.  As the claim on 
appeal was filed prior to that time, the newly revised 
version of section 3.156(a) does not apply, and the Board 
will consider only the version of the regulation in effect 
prior to August 29, 2001; that regulation appears in the 2001 
edition of Title 38 of the Code of Federal Regulations.  

The veteran testified at a hearing before RO personnel in 
November 1994.  He stated that he had a root canal in 
service, and the military dentist injured his nasal cavity 
during the procedure.  He also indicated that the nasal 
injury has resulted in disability that continues to impair 
his breathing.  As indicated above, after the hearing, the RO 
determined that the claim for service connection for a 
deviated nasal septum was, essentially, the same as a 
previously filed claim; hence, the issue was recharacterized 
as a petition to reopen.  

Private medical records apparently submitted during the 
veteran's November 1994 hearing indicate that the veteran 
underwent surgical repair of a nasal septum deviation in 1983 
at a private hospital; records associated therewith note a 
history of prior trauma to the nose, date unknown.  The 
veteran also underwent nasal reconstructive surgery at a VA 
medical center in 1985.  In the repot of a preoperative 
examination, the doctor noted that a prior incision "had 
apparently been made right through the lower lateral 
cartilage; however, he did not indicate when the prior trauma 
occurred.  

The veteran submitted duplicate copies of his service medical 
records in December 1994.  

Subsequently, records were received from the VA Medical 
Center (VAMC) in Houston, Texas, for the time period 1984-95.  
These records reflect recurrent treatment for disabilities of 
the nose and nasal passages, but include no comment as to the 
etiology of these problems.  

Since the May 1975 denial, the veteran also obtained and 
submitted VA medical records which showed that the veteran 
filed a claim for a dental rating in February 1971.  The 
records includes notations as to two prior tooth extractions 
in 1971 and one in 1969, and the veteran's report of a 
history of dental treatment in service in 1965.  He underwent 
surgical repair of a nasal obstruction in April 1973.  A 
deviated septum was observed and corrected, and his 
postoperative course was without complications.  

During his June 2000 Board hearing, the veteran repeated his 
contentions regarding his alleged in-service nasal injury and 
resulting disability that continues to impair his breathing 
at the present time.  

Because the Board finds that at least some of the additional 
evidence is new and material, the veteran's application to 
reopen his claim must be granted.  

At the time of the RO's May 1975 denial, the record did not 
include evidence relating claimed nose and cheek problems to 
the veteran's service.  Since that time, medical evidence has 
been associated with the record that, when considered along 
with the veteran's assertions of in-service injury during 
dental surgery, seem to suggest a nexus between current nasal 
problems and the veteran's service.  Specifically, both the 
private 1983 surgery report and the VA 1985 surgery report 
noted a prior history of trauma to the nasal region.  The VA 
doctor explicitly noted in 1985 that a prior incision "had 
apparently been made right through the lower lateral 
cartilage."  Because these medical reports postdate the RO's 
1975 final denial, they are new; that is, they were not of 
record at the time of the original denial.  Additionally, 
these medical records are not cumulative and redundant of 
previously presented evidence.  For this reason, this 
evidence is new, as defined by 38 C.F.R. § 3.156 (2001).  
Furthermore, this evidence is material as, when it is 
considered along with the veteran's assertions, suggest a 
possible relationship between the veteran's claim of in-
service injury and possible current disability.  Thus, the 
Board finds that this evidence so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156 (2000). 

Because evidence submitted since the last final denial of the 
veteran's service connection claim for nasal problems due to 
root canal surgery is new and material, this issue may be 
reopened and considered on the merits.  See 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).  


ORDER

New and material evidence to reopen the claim for service 
connection for nasal problems claimed to be a residual of 
injury during in-service root canal surgery has been 
submitted; to this extent the appeal is granted.


REMAND

In light of the Board's conclusion that the claim of service 
connection for nasal problems due to root canal surgery is 
reopened, this claim must be reviewed on a de novo basis; 
however, the RO has not yet considered this claim on the 
merits, in light of all the evidence of record.  In order to 
ensure that the veteran's procedural rights, including being 
afforded adequate notice and the opportunity to present 
argument and evidence on the underlying questions of service 
connection, are protected, a remand of the case to the RO is 
indicated.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The Board also notes that further development of this issue 
is warranted.  Under the VCAA, already noted above, VA 
examination is necessary when there is (a) competent evidence 
of current disability or persistent or recurrent symptoms of 
disability; (b) lay or medical evidence indicating that the 
disability or symptoms may be related to service; and (c) the 
record does not contain sufficient medical evidence to decide 
the claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, 2097-98 (2000) (codified, as 
amended, at 38 U.S.C. § 5103A (West Supp. 2001)).  In the 
present case, the record includes current diagnoses of nasal 
problems, and suggestions, via the veteran's own assertions 
and notations made by a private and VA physician who have 
treated the veteran, of a possible nexus between current 
nasal problems and the veteran's alleged in-service injuries.  
The Board finds that, after permitting the veteran to augment 
the record with evidence to support his assertion that he, in 
fact, underwent dental at a nasal disability are of record, 
and the possibility of a relationship between service or 
service-connected disabilities is indicated by the veteran's 
own assertions and complaints; however, there is no medical 
evidence or opinion on the question of a medical nexus in 
these cases.  Hence, the RO should arrange for the veteran to 
undergo appropriate medical evidence to obtain such evidence.  

The appellant is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2001).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the appellant fails to 
report to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the appellant.  

Prior to having the appellant undergo further medical 
evaluation, the RO should undertake all necessary action to 
obtain and associate with the record all outstanding 
pertinent medical records, to particularly include any from 
VA medical facilities or those held by any other governmental 
entity.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

While the matter is in remand status, the RO should also 
obtain all outstanding pertinent records from any other 
source(s) or facility(ies) identified by the veteran, as well 
as undertake any other indicated development and/or 
notification action.

For the reasons discussed above, this claim is remanded for 
the following additional development:  

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA facility(ies) 
at which the appellant may have received 
treatment, as well as any other source(s) 
or facility(ies) identified by the 
appellant.  If any requested records are 
not available, or the search for such 
records otherwise yields negative results, 
that fact should be noted in the claims 
file, and he and his representative should 
be so notified.  The appellant is also 
free to submit any pertinent medical or 
other records in his possession, and the 
RO should afford him the opportunity to do 
so before arranging for him to undergo 
examination

2.  After all available records received 
pursuant to the above-requested 
development have been associated with the 
claims file, the RO should arrange for the 
appellant to undergo appropriate VA 
medical examination of his nose and 
sinuses.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to and be reviewed 
by the physician designated to examine the 
appellant.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.  

After examination of the veteran, and 
consideration of his pertinent medical 
history and assertions, and sound medical 
principles, the examiner should offer an 
opinion as to whether it is as least as 
likely as not that (a) the veteran 
currently has a nasal disability; and (b) 
there is relationship between an injury or 
disease incurred or aggravated in service, 
to specifically include an alleged injury 
during an in-service dental procedure.  

All examination findings, along with the 
complete rationale for each conclusion 
reached (to include citation to medical 
evidence and authority, as appropriate), 
should be set forth in a typewritten 
report.

3.  To help avoid future remand, the RO 
must ensure that all requested development 
has been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) and 
implemented by recently finalized 
regulations (to be promulgated at 38 
C.F.R. §§ 3.102 and 3.159) are fully 
complied with and satisfied.  

5.  After completion of all requested 
development, and any additional 
development and/notification action 
indicated, the RO should again consider 
the veteran's claim for service 
connection for nasal problems claimed to 
be a residual of injury during in-service 
root canal surgery, in light of all 
pertinent evidence and legal authority.  
The RO must provide full reasons and 
basis for its determinations.

6.  If the benefit sought on appeal 
continues to be denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond with written and/or other 
argument in response thereto before the 
claims file is returned to the Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


